        Case 2:20-cv-02139-GGH Document 13 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JESSIE LUIS RENEAUX,                              No. 2:20-cv-02139 GGH P
12                       Petitioner,
13           v.                                         ORDER TO SHOW CAUSE
14    FEDERAL DISTRICT COURT OF
      CALIFORNIA,
15
                         Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. §2254. The matter was referred to the United States Magistrate Judge

19   pursuant to 28 U.S.C. §636(b)(1) and Local Rule 302(c). On February 9, 2021, respondent filed a

20   motion to dismiss. ECF No. 10. However, petitioner has failed to file an opposition, or statement

21   of non-opposition within the requisite deadline. See ECF No. 7. “Failure of the responding party

22   to file an opposition or to file a statement of no opposition may be deemed a waiver of any

23   opposition to the granting of the motion and may result in the imposition of sanctions.” E.D. Cal.

24   Local Rule 230(l). Accordingly, petitioner will be ordered to show cause for his failure.

25          Accordingly, IT IS HEREBY ORDERED that petitioner shall show cause, in writing,

26   within 14 days, why this matter should not be dismissed for failure to prosecute and/or to follow a

27   ////

28   ////
                                                       1
       Case 2:20-cv-02139-GGH Document 13 Filed 03/22/21 Page 2 of 2


 1   court order pursuant to Federal Rule of Civil Procedure 41(b). The filing of an opposition, or
 2   statement of non-opposition to the motion to dismiss, within this timeframe will serve as cause
 3   and will discharge this order.
 4   Dated: March 22,2021
                                                /s/ Gregory G. Hollows
 5                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
